cAUsE No. cF-15-1571 F,L_ED mm HECORD

 

at._.s._... n.._c) 'c I salem
CAMERON MOORE § CAMP COUNTY, TEXAS

DEFENDANT’S NOTICE OF APPEAL
TO THE HONORABLE JUDGE OF -SAID COURT:

Comes now, CAMERON MOORE, defendant, in the above-entitled and numbered criminal

action, files this Notice of Appeal. ln support, the defendant will show the following
I.

On August 18, 2015, upon the Defendant’s plea of guilty the jury assessed punishment of
the defendant to confinement for (17) seventeen years in the Texas Department of Criminal JuStice,
Institutional Division for the offense of Burglary of I-labitation, 2“°‘ degree felony and a fine of
$5()00.00.

II.

Defendant hereby gives Written notice of appeal to the Court of Appeals, Sixth Court of
Appeals District, Texarkana, Texas, from said judgment and imposition of sentence

Dated this 9th day ofNovember, 2015.

Respectfully submitted,

hew

Gena Bunn

State Bar No. 00790323
Holrnes & Moore, P,L.L. C.
P.O. Dravver 3267

Longview, Texas 75606
Oftioe No. (903) 758~2200
Facsimile No. (903) 758-7864

ATTORNEY FOR DEFENDANT

 

 

CERTIFICATE OF SERVICE

 

I certify that a true and correct copy of the above and foregoing Notice of Appeal has been

mailed to Charles C. Bailey, District Attorney, P.O. Box 249, Mount Pleasant, Texas 75456-0249

tmt//

dena Bunn

on this the 9“‘ day of Noveinber, 2015.